*918OPINION OF THE COURT
Memorandum.
Order affirmed, with costs. As the pleadings and affidavits were framed, the Appellate Division was entitled to find, as it did, that New York is an inconvenient forum for this litigation. It would also have been entitled to find otherwise, especially since any forum would have been inconvenient for court and parties. But the Appellate Division has been granted considerable discretion in this area, and, on the record made by the parties, it cannot be said that the discretion was abused as a matter of law (Irrigation & Ind. Dev. Corp. v IndagS. A., 37 NY2d 522, 525).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.